DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnaud (FR 3031720).
Arnaud discloses a vehicle equipped with a latch structure on a rear door 4 which moves between a closed and an open state and covers an opening in the rear peripheral wall of a vehicle. The vehicle has a floor panel 6, a latch 8, or “door-side engaging portion”, mounted on the rear door 4, and a striker 7, or “floor-side engaging portion”, mounted on the floor panel 6 and configured to engage the latch 8, or “door-side engaging portion”. The striker 7, or “floor-side engaging portion”, includes a “fixing member” that is fixed to the floor panel 6 and the latch 8, or “door-side engaging portion”, includes a “movable member” movable between an engaging position and a disengaging position. The “fixing member” forms an “engaging hole” and the “movable member” is an “engaging protruded portion” to be inserted in the “engaging hole”. The striker 7, or “floor-side engaging portion”, is located in a vertically recessed portion of the upper surface of the floor panel 6 (see Figure 2). A hole, capable of being used to allow foreign matter and debris to fall out of the vehicle, is provided in the recessed portion on which the striker 7 is installed. The floor panel 6 includes a reinforcement panel 17 on which the striker 7, or “floor-side engaging portion”, is mounted and which can be removed independently of the floor panel 6 to allow floor panel 6 to remain attached to the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arnaud in view of Kishino (US PG Pub 2011/0156437).
Arnaud discloses a vehicle equipped with a latch structure on a rear door 4 which moves between a closed and an open state and covers an opening in the rear peripheral wall of a vehicle. The vehicle has a floor panel 6, a latch 8, or “door-side engaging portion”, mounted on the rear door 4, and a striker 7, or “floor-side engaging portion”, mounted on the floor panel 6 and configured to engage the latch 8, or “door-side engaging portion”.
Arnaud fails to disclose a sealing surface on the peripheral edge of the floor panel and a sealing member on the door that comes in close contact with the sealing surface in order to seal a gap between the door and floor panel in the closed state.
Kishino discloses a vehicle rear door 2 having a rear opening 10 with a weather-strip trim, or “sealing surface”, around its periphery and a panel 21 on the rear door 2 having a surface, or “sealing member”, which engages the weather-strip in order to form a seal between the rear door 2 and the vehicle body along the weather-strip trim (see Paragraph 26, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the vehicle of Arnaud with a weather-strip sealing surface on the peripheral edge of the floor panel and a surface on the rear door which engages the weather-strip sealing surface, as taught by Kishino, in order to prevent water or other small debris from entering the vehicle while it is in the closed state.
  Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites a latch structure having a door which covers an opening in a peripheral wall and is movable between an opened state and a closed state; a floor panel; a door-side engaging portion which includes a movable member that is movable between an engaging position and a disengaging position and is mounted on the door; and a floor-side engaging portion which includes a fixing member having a position fixed with respect to the floor panel, mounted on the floor panel and capable of engaging the door-side engaging portion. One of the fixing member and the movable member includes an engaging recessed portion or an engaging hole and the other includes an engaging protruded portion to be inserted into the engaging recessed portion or the engaging hole. A recess or accommodating recessed portion is a hole which vertically penetrates the upper surface of the floor panel and at least part of the floor-side engaging portion is mounted on in the accommodating recessed portion and a passage groove is connected to the accommodating recessed portion to allow the movable member to pass through and provided at a position of the floor panel that overlaps with the movement of the movable member. The prior art does not properly teach or suggest a passage groove in such a configuration, making claim 4 allowable.
Claim 8 recites a vehicle equipped with a latch structure having a door which covers an opening in a peripheral wall and is movable between an opened state and a closed state and having a sealing member; a floor panel having a sealing surface on a peripheral edge which contacts the sealing member of the door; a door-side engaging portion which is mounted on the door; and a floor-side engaging portion which is mounted on the floor panel and capable of engaging the door-side engaging portion. The vehicle has a slope plate that is changeable between a deployed state in which the slope plate extends from a lower end of the door opening toward a road surface and an accommodated state in which the slope plate is stored in an underfloor space below the floor panel and the door is set in a position that allows for movement of the slope plate between the deployed state and the accommodated state when the door is in the closed state. The prior art does not properly teach or suggest such a configuration, making claim 8 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US Pat 4,615,558) discloses a sliding door of a vehicle movable between a closed and opened state and having a door-side engaging portion and striker. Paskonis (US PG Pub 2015/0315825) discloses a vehicle liftgate striker mounted in a recessed portion of a vehicle. Okeke et al. (US PG Pub 2021/0372173) disclose a latch for a vehicle being mounted to a side door and engaging a striker mounted to the vehicle body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Mon-Fri 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, S. Joseph Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        

/Joseph D. Pape/Primary Examiner, Art Unit 3612